DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’561 (JPH07-068561B2).
Regarding claim 1, JP’561 teaches a method for producing rare-earth magnet powder, comprising: a disproportionation step of causing hydrogen absorption and disproportionation of Nd-Fe-B alloy at 500 ºC and a recombination step of causing hydrogen desorption and recombination reaction to the magnet alloy (Example 2, Fig. 5, Table 2), which meets the limitations recited in claim 1.
Regarding claim 2, JP’561 discloses (Example 2, Fig. 5) that the hydrogen pressure is 1 atm (i.e. 101 kPa), which meets the limitation recited in claim 2.
Regarding claim 3, JP’561 discloses that the cast alloy is homogenized at 600-1200 ºC (Page 2, last 20 lines), which meets the limitation recited in claim 3.
Regarding claim 4, Example 2 of JP’561 meets the composition limitation recited in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.